Title: From Alexander Hamilton to William Short, 12 August 1793
From: Hamilton, Alexander
To: Short, William



Treasury Department August 12th 1793
Sir

It is thought expedient to take measures for obtaining a loan in Holland of three millions of florins; though it should not be obtainable on lower terms than five per cent interest and four per cent charges.
With a view to this, and not expecting your presence at the Hague, at the time this letter shall reach Holland, I have addressed the requisite instructions for the purpose, immediately to our commissioners at Amsterdam, a copy of which is here enclosed for your information. This will explain to you the particular motive which suggested the expediency of the loan in question.
I request a cooperation on your part in whatever may be necessary to give the business its proper form.
With repectful consideration & great esteem   I have the honor to be   Sir   Your obedient Servant

Alexander Hamilton
William Short Esqr minister Resident of the United States at the Hague

